BAKER, C. J.
(dissenting).—I dislike to differ from my associates upon so simple a ease as the one in hand, but am impelled to do so out of regard for the well-established rule that the appellate court will not disturb the verdict or judgment of the lower court where there is a substantial conflict in the testimony upon a material point. The action is upon a promissory note, and the defense is payment. The evidence sharply conflicts upon this single issue, as will be seen in the recitation of facts by Justice Rouse. The appellant’s counsel, in his brief, says that the testimony is “wholly irreconcilable.” No more and no less can be said. The trial court, in the presence of the witnesses, decided this issue against payment, and, I think, upon evidence amply sufficient to sustain the finding. We are not authorized to decide cases in this court upon the mere weight or preponderance of the evidence. The statute quoted by Justice Hawkins authorizes this court to “review the evidence,” but this review is at an end where a material conflict in the evidence appears, or when it appears that the ■evidence is sufficient to support the finding. The fact that Ihe complaint proceeds upon the idea that the note was lost 3s of no consequence. Its execution and delivery were admitted, and the sole defense of “payment” was made. No objections were made to the testimony, and no variance suggested. I think the reversal is wholly unwarranted.